Citation Nr: 1019626	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  99-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bronchitis from March 10, 1993 to January 10, 2007, and 
30 percent thereafter. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to April 
1969.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating action, the RO 
continued a noncompensable rating assigned to the service-
connected bronchitis.  The Veteran appealed the RO's August 
1993 rating action to the Board.  Jurisdiction of the claims 
files currently resides with the Winston-Salem, North 
Carolina RO. 

By December 1993 and February 2008 rating actions, the RO 
assigned 10 and 30 percent ratings to the service-connected 
bronchitis, effective March 10, 1993 and January 1, 2007-the 
date the RO received the Veteran's claim for increased 
compensation for bronchitis and the date of a VA examination 
report reflecting an increase in its severity, respectively.  
As the above-cited 10 and 30 percent evaluations do not 
represent the maximum ratings available for the service-
connected bronchitis, the Veteran's increased evaluation 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the Board has framed the issue on 
appeal as that reflected on the title page.

Effective August 19, 1993, the Veteran is in receipt of a 
total disability evaluation based on individual 
unemployability (TDIU).

In February 2009, the Board remanded the increased evaluation 
claim on appeal. 
In light of certain contentions by the Veteran, the Board 
finds that it must again REMAND this matter to the RO/Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected bronchitis are more severely disabling than 
that reflected by the currently assigned 10 and 30 percent 
ratings for the periods in question.  (See June 2009 
statement from the Veteran to congressional representative).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that the 
service-connected disability has worsened since previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  

VA last examined the Veteran to determine the current 
severity of his service-connected bronchitis in May 
(pulmonary function tests (PFTs)) and June 2006.  Copies of 
the PFTs and VA examination report are contained in the 
claims files.  There is no medical evidence of record, 
private or VA, dated from June 2006, upon which to evaluate 
the current severity of the service-connected bronchitis.  
Thus, the Veteran will be provided an opportunity to report 
for a current examination to ascertain the status of the 
service-connected bronchitis.

The fulfillment of the VA's statutory duty to assist the 
Veteran includes requesting a VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC must schedule the Veteran 
for a VA respiratory examination to 
determine the current severity of the 
service-connected bronchitis.  The 
following considerations will govern the 
examination:

a. The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition, the examiner must 
acknowledge receipt and review of the 
claims files, the medical records 
obtained and a copy of this remand.

b. In reaching all conclusions, the 
examining physician must provide a 
medical basis(es) and identify the 
evidence of record relied upon in 
reaching his or her conclusions.  In 
particular:

(i) It is essential that the 
pulmonary function study contain the 
full range of results necessary to 
rate the disability under the 
diagnostic criteria (FEV-1, FVC, 
FEV- 1/FVC, DLCO (SB), maximum 
exercise capacity, and maximum 
oxygen consumption with cardio-
respiratory limitation).  The 
presence or absence of cor 
pulmonale, pulmonary hypertension, 
or outpatient oxygen therapy should 
be documented; and

(ii) Whether or not there is any 
evidence of moderately severe 
bronchitis manifested by a 
persistent cough at intervals 
throughout the day, considerable 
expectoration, considerable dyspnea 
on exercise, rales throughout the 
chest, beginning chronic airway 
obstruction; or evidence of severe 
bronchitis with severe productive 
cough and dyspnea on slight exertion 
and pulmonary function tests 
indicative of severe ventilatory 
impairment.  

A complete and detailed rationale must be 
provided for all findings and opinions.

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of the 
failure to report under 38 C.F.R. § 3.655 
(2009).  If the Veteran fails to appear 
for the scheduled VA examination, this 
fact should be noted in the claims files.

3.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand.  If the report is 
insufficient, or if a requested action is 
not taken or is deficient, it should be 
returned to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further development 
deemed appropriate, the RO/AMC should re-
adjudicate the claim for an increased 
evaluation in excess of 10 percent for 
bronchitis from March 10, 1993 to January 
10, 2007, and 30 percent thereafter.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the 
substantive development of his increased evaluation claim on 
appeal.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for the scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for the 
scheduled VA examination may result in the denial of his 
increased evaluation claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



